DETAILED ACTION
Applicant's submission filed on 18 October 2021 has been entered.  Claims 1, 11, 12, and 15 are currently amended; claims 13 and 19 are cancelled; claims 2-10, 14, 16, 17, 20, and 21 are previously presented; no claims have been added.  Claims 1-12, 14-18, 20, and 21 are pending and ready for examination.

Response to Arguments
Applicant’s arguments, see page 8, filed 18 October 2021, with respect to “Amendments to the Specifications” have been fully considered and the examiner notes the applicant has made the appropriate corrections to the reference of the drawings.   
Applicant’s arguments with respect to the claim 1 have been considered but are moot in view of the new grounds of rejection.  This new grounds of rejection is to help further advance prosecution despite the examiner’s belief that the prior art still teaches the claim limitations (see below)
Applicant’s arguments, see page 8-14, filed 18 October 2021, with respect to “Rejection under 35 USC 103 of Claim 15” have been fully considered but they are not persuasive.  Applicant argues that Chen does not disclose any device having a second wireless transceiver, as recited in the claim and the arguments laid out in claim 1 apply equally to claim 15.
The examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this particular instance, Chen discloses a wireless communication module which the applicant is equating only to one wireless transceiver.  However, this is not necessarily the case.  While Chen discloses the device having a wireless communication module that is able to perform both transmitting and receiving with that wireless communication module (Chen , [0025]; the second communication module can emit and receive near field wireless signals), Chen does not expressly disclose the wireless communication module comprise two wireless transceivers.  However, Fitzek discloses that it’s well known for mobile communication devices have receivers and transmitters to perform transmitting operations and receiving operations (Fitzek, [0002])
Applicant’s arguments, see page 11, filed 18 October 2021, with respect to “Rejection under 35 USC 103 of claim 15” have been fully considered but they are not persuasive.  Applicant argues a long-winded point that tries to summarize statements that do not seem to have any particular point.  For instance, on page 11, applicant states that “Chen nowhere describes activating a communication channel.”  However, the very concept that wireless communication channels are activated is ludicrous.  A wireless communication channel may be transmitting data or it may not be.  This is similar to Chen’s teachings as it teaches transmitting data to a destination via the wireless communication channel.  When it is not transmitting data over the channel, the channel is “off”.  This incidentally matches with the applicant’s specification about “activating the channel” as in [0149] that states “on receipt of an activation signal, activating the first wireless transceiver from a quiescent state and control the first wireless transceiver to transmit data from the data source (over the channel).  So the channel is not being activated, only the transceiver is being activated or turned on so that it transmits data on the channel. 
Applicant’s arguments, see page 12, filed 18 October 2021, with respect to “Rejection under 35 USC 103 of claim 15” have been fully considered but they are not persuasive.  Applicant argues another long-winded point that appears to be that the combined references teach the data transmission is sent responsive to a second signal that is responsive to the activation signal rather than the data transmission is sent responsive to the activation signal.
The examiner respectfully disagrees.  Chen discloses various automatic settings for how to respond.  While one setting is being applied to applicant’s interpretation of 
Applicant’s arguments, see page 14, filed 18 October 2021, with respect to “Rejection under 35 USC 103 of claim 15” have been fully considered but they are not persuasive.  Applicant argues that Doi does not teach a first device transmitting to a third device responsive to an activation signal received from a second device, but instead teaches the activation signal from the first device serves merely to cause the second device to place the first channel into a data reception mode, after which it waits then receives data from the first device.   
The examiner respectfully disagrees.  Doi does not state that a waiting period is set, merely after the first channel is placed into a data reception mode (which is a direct result of the activation signal), the first channel is placed in data reception ON mode and transmission and reception of the data is performed in the first channel between the first and second radio communication devices followed by the first channel is returned to sleep mode.  This teaches all elements of the claim.
Applicant’s arguments, see page 15, filed 18 October 2021, with respect to “Rejection under 35 USC 103 of claim 9” have been fully considered but they are not persuasive.  Applicant argues that Uh does not teach the second wireless device.   
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this instance, Chen discloses the second wireless device already.  As such, the combination of references of Chen in view of Fitzek in view of Doi further in view of Uh would have the second wireless device as taught by Chen and modified by Fitzek and Doi such that the second wireless device would send a deactivation (or activation) signal to the first wireless device.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 October 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0098227 A1), hereafter referred Chen in view of Fitzek (US 2011/0084815 A1) in view of Doi et al. (US 2008/0248768 A1), hereafter referred Doi, further in view of Du et al. (US 2015/0023245 A1), hereafter referred Du.

	Regarding claim 1, Chen teaches a system comprising
a first wireless device (Chen, Fig. 1, [0012]; Smart Gateway 30); 
a second wireless device (Chen, Fig. 1, [0012]; Smart Doorbell device 20);
a third wireless device (Chen, Fig. 1, [0012]; Control Device 40);
a first wireless communication channel between the first wireless device and the third wireless device (Chen, Fig. 1, [0012]; the smart gateway and the control device are respectively connected to cloud network or communications network and can communicate via wireless technologies); and
a second wireless communication channel between the first wireless device and the second wireless device (Chen, Fig. 1-3, [0025]; the smart doorbell device 20 can communicate with the smart gateway 30 via wireless communication technology, like NFC, infrared, BLUETOOTH, Z-WAVE, ZIGBEE, RF, and WIFI signals);
wherein the first wireless device is adapted and configured to activate the first wireless communication channel and transmit data to the third wireless device responsive to receipt of the activation signal (Chen, [0013] and [0030]; the control circuit of the smart doorbell device generates a doorbell signal and sends it to the control device via the smart gateway, where the data transmitted to the third wireless device can be audio or video data as described in [0036] and [0037] of Chen).
Chen does not expressly teach wherein the effective range of the first wireless communication channel is greater than the effective range of the second wireless communication channel, and the power demand of the second wireless communication channel is less than the power demand of the first wireless communication channel.
However, Fitzek teaches wherein the effective range of the first wireless communication channel is greater than the effective range of the second wireless communication channel (Fitzek, [0047]; the first wireless communication channel has a larger distance range than the second wireless communication channel), and the power demand of the second wireless communication channel is less than the power demand of the first wireless communication channel (Fitzek, [0047]; power can be saved to the typically more power demanding communication unit arranged for long distance communication, while only limited or even zero power is used to monitor the wake-up signals on a short range channel).
(Fitzek, [0047]).
Chen in view of Fitzek does not expressly teach wherein the first wireless device is adapted and configured to maintain the first wireless communication channel in a power off state while awaiting receipt of an activation signal over the second wireless communication channel from the second wireless device and upon completion of the transmission return the first communication channel to an off state.
However, Doi teaches wherein the first wireless device is adapted and configured to maintain the first wireless communication channel in a power off state (Doi, [0010]-[0014]; a first channel which is in a sleep mode at an initial stage) while awaiting receipt of an activation signal over the second wireless communication channel from the second wireless device (Doi, [0010]-[0014]; a second channel where communication is always possible with lower power consumption than the first channel and when the first device transmits control information to the second device in the second channel, the first channel is put into data reception mode on) and upon completion of the transmission return the first communication channel to an off state (Doi, [0010]-[0014]; a step after transmission and reception of data are performed in the first channel, the first channel is returned to the sleep mode).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Chen in view of Fitzek (Doi, [0008]).
While Chen teaches the smart gateway having a wireless communication module (Chen , [0025]; the second communication module can emit and receive near field wireless signals), Chen in view of Fitzek further in view of Doi does not expressly teach the wireless communication module of a gateway having a first and second wireless transceivers.
However, Du teaches the wireless communication module of a gateway having a first and second wireless transceivers (Du, Fig. 6, [0098]; gateway may include at least one transceiver module).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Chen in view of Fitzek further in view of Doi to include the above recited limitations as taught by Du in order to extend coverage without placing too much burden on the relays (Du, [0003]).

Regarding claim 2, Chen in view of Fitzek in view of Doi further in view of Du teaches the system of claim 1 above.  Further, Chen teaches wherein the second wireless communication channel comprises a connection selected from a Bluetooth connection, a Bluetooth Low Energy (BLE) connection, and a Zigbee connection (Chen, Fig. 1-3, [0025]; the smart doorbell device 20 can communicate with the smart gateway 30 via wireless communication technology, like NFC, infrared, BLUETOOTH, Z-WAVE, ZIGBEE, RF, and WIFI signals).

Regarding claim 3, Chen in view of Fitzek in view of Doi further in view of Du teaches the system of claim 1 above.  Further, Chen teaches wherein the first wireless communication channel comprises a Wi-Fi connection (Chen, [0025]; the first and second wireless communication modules can be near field wireless signals including infrared, BLUETOOTH, Z-WAVE, NFC, ZIGBEE, RF, and WIFI signals).

Regarding claim 4, Chen in view of Fitzek in view of Doi further in view of Du teaches the system of claim 1 above.  Chen does not expressly teach wherein the first wireless communication channel comprises a wireless connection having a range of at least 15 m.
However, Fitzek teaches wherein the first wireless communication channel comprises a wireless connection having a range of at least 15 m (Fitzek, [0015]; the first wireless communication channel may have a distance range in the order of 100 meters).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Chen to include the above recited limitations as taught by Fitzek in order to save power to the more power demanding communication for long distance communication (Fitzek, [0047]).

Regarding claim 10, Chen in view of Fitzek in view of Doi further in view of Du teaches the system of claim 1 above.  Further, Chen teaches wherein transmitting data on the first wireless communication channel upon receipt of the activation signal comprises transmitting video data (Chen, [0013] and [0030]; the control circuit of the smart doorbell device generates a doorbell signal and sends it to the control device via the smart gateway, where the data transmitted to the third wireless device can be audio or video data as described in [0036] and [0037] of Chen).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Fitzek further in view of Doi.

Regarding claim 15, Chen teaches a wireless device (Chen, Fig. 1, [0012]; Smart Gateway 30) comprising:
a data source (Chen, [0030] and [0032]-[0037]; the second communication module of the smart gateway can receive audio or video data from the doorbell and provide them to the control device);
a first wireless transceiver adapted and configured to transmit data from the data source (Chen, Fig. 1, [0012]; the smart gateway and the control device are respectively connected to cloud network or communications network and can communicate via wireless technologies);
a second wireless transceiver adapted and configured to receive an activation signal (Chen, Fig. 1-3, [0025]; the smart doorbell device 20 can communicate with the smart gateway 30 via wireless communication technology, like NFC, infrared, BLUETOOTH, Z-WAVE, ZIGBEE, RF, and WIFI signals); and
a controller (Chen, Fig. 3, Control module 31) adapted and configured to respond to the receipt via the second wireless transceiver of an activation signal by activating the first wireless transceiver, then controlling the first wireless transceiver to (Chen, [0013] and [0030]; the control circuit of the smart doorbell device generates a doorbell signal and sends it to the control device via the smart gateway, where the data transmitted to the third wireless device can be audio or video data as described in [0036] and [0037] of Chen).
While Chen teaches the smart gateway having a wireless communication module (Chen , [0025]; the second communication module can emit and receive near field wireless signals), Chen does not expressly teach the wireless communication module of a gateway can have a first and a second wireless transceivers; and
wherein the transmitting range of the first wireless transceiver is greater than the transmitting range of the second wireless transceiver, and the power demand of the second wireless transceiver is less than the power demand of the first wireless transceiver.
However, Fitzek teaches the wireless communication module of a gateway can have a first and a second wireless transceivers (Fitzek, [0002]; mobile communication devices typically have receivers and transmitters); and
wherein the transmitting range of the first wireless transceiver is greater than the transmitting range of the second wireless transceiver (Fitzek, [0047]; the first wireless communication channel has a larger distance range than the second wireless communication channel), and the power demand of the second wireless transceiver is less than the power demand of the first wireless transceiver (Fitzek, [0047]; power can be saved to the typically more power demanding communication unit arranged for long distance communication, while only limited or even zero power is used to monitor the wake-up signals on a short range channel (CH2)).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Chen to include the above recited limitations as taught by Fitzek in order to save power to the more power demanding communication for long distance communication (Fitzek, [0047]).
Chen in view of Fitzek does not expressly teach the controller adapted and configured to respond to the receipt via the second wireless transceiver of an activation signal by activating the first wireless transceiver from a power off state to an activated state, and upon completion of transmission returning the first wireless transceiver to a power off state.
However, Doi teaches the controller adapted and configured to respond to the receipt via the second wireless transceiver of an activation signal by activating the first wireless transceiver from a power off state to an activated state (Doi, [0010]-[0014]; a first channel which is in a sleep mode at an initial stage and a second channel where communication is always possible with lower power consumption than the first channel and when the first device transmits control information to the second device in the second channel, the first channel is put into data reception mode on), and upon completion of transmission returning the first wireless transceiver to a power off state (Doi, [0010]-[0014]; a step after transmission and reception of data are performed in the first channel, the first channel is returned to the sleep mode).
(Doi, [0008]).

Regarding claim 16, Chen in view of Fitzek further in view of Doi teaches the wireless device of claim 15 above.  Further, Chen teaches wherein the data source comprises a source selected from a camera, a microphone, a wireless receiver, a memory, or a machine readable medium (Chen, [0030] and [0032]-[0037]; the second communication module of the smart gateway can receive audio or video data from the doorbell and provide them to the control device).

Claims 5, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Fitzek in view of Doi further in view of Du as applied to claims 1 and 15 above, and further in view of Belov et al. (US 2010/0271199 A1), hereafter referred Belov.

Regarding claim 5, Chen in view of Fitzek in view of Doi further in view of Du teaches the system of claim 1 above.  Chen in view of Fitzek in view of Doi further in view of Du does not expressly teach wherein the second wireless communication channel imposes on the first wireless device an average power demand less than approximately 0.1 mA per hour in normal use of the first wireless device.
(Belov, [0199]; discharge in sleep mode is equivalent to 0.01 mAh).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Chen in view of Fitzek in view of Doi further in view of Du to include the above recited limitations as taught by Belov in order to keep power consumption under control (Belov, [0030]).

Regarding claim 8, Chen in view of Fitzek in view of Doi further in view of Du teaches the system of claim 1 above.  Chen in view of Fitzek in view of Doi further in view of Du does not expressly teach wherein the transmission of the activation signal by second wireless device is remotely controllable by a user.
However, Belov teaches wherein the transmission of the activation signal by second wireless device is remotely controllable by a user (Belov, [0097]; wake up option can be used after receiving a request from a user).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Chen in view of Fitzek in view of Doi further in view of Du to include the above recited limitations as taught by Belov in order to optimize schedule of measurements (Belov, [0096]).

Regarding claim 17, Chen in view of Fitzek further in view of Doi teaches the wireless device of claim 15 above.  Chen in view of Fitzek further in view of Doi does 
However, Belov teaches further comprising a user interface operably connected to the controller and adapted and configured to communicate an instruction to the controller (Belov, [0097] and [0106]; some algorithms are user interface capabilities, where the user can make a request to perform the wake up).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Chen in view of Fitzek further in view of Doi to include the above recited limitations as taught by Belov in order to optimize schedule of measurements (Belov, [0096]).

Regarding claim 18, Chen in view of Fitzek further in view of Doi further in view of Belov teaches the wireless device of claim 17 above.  While Fitzek teaches wherein the controller is adapted and configured to transmit a signal via the second wireless transceiver with wake-up (Fitzek, Fig. 1, [0043]; the second communication unit has an optional link that enables data D from the second wireless communication channel), Chen in view of Fitzek further in view of Doi does not expressly teach the wake up is in response to a user input to the user interface.
However, Belov teaches the wake up is in response to a user input to the user interface (Belov, [0097]; the wake up option can be used after receiving a request from a user).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Chen in view of Fitzek (Belov, [0096]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Fitzek in view of Doi further in view of Du as applied to claim 1 above, and further in view of Das et al. (US 2011/0249571 A1), hereafter referred Das.

Regarding claim 6, Chen in view of Fitzek in view of Doi further in view of Du teaches the system of claim 1 above.  Chen in view of Fitzek in view of Doi further in view of Du does not expressly teach wherein the second wireless communication channel comprises at least one repeater.
However, Das teaches wherein the second wireless communication channel comprises at least one repeater (Das, [0030]; repeater).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Chen in view of Fitzek in view of Doi further in view of Du to include the above recited limitations as taught by Das in order to reduce power consumption (Das, [0027]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Fitzek in view of Doi further in view of Du as applied to claim 1 above, and further in view of Bradley et al. (US 2015/0071151 A1), hereafter referred Bradley.

Regarding claim 7, Chen in view of Fitzek in view of Doi further in view of Du teaches the system of claim 1 above.  Chen in view of Fitzek in view of Doi further in view of Du does not expressly teach wherein the second wireless device comprises a hub.
However, Bradley teaches wherein the second wireless device comprises a hub (Bradley, [0006]; a wake-up instigator is typically a hub).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Chen in view of Fitzek in view of Doi further in view of Du to include the above recited limitations as taught by Bradley in order to conserve power (Bradley, [0003]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Fitzek in view of Doi further in view of Du as applied to claim 1 above, and further in view of Uh et al. (US 2008/0090623 A1), hereafter referred Uh.

Regarding claim 9, Chen in view of Fitzek in view of Doi further in view of Du teaches the system of claim 1 above.  Chen in view of Fitzek in view of Doi further in view of Du does not expressly teach wherein the first wireless device is further adapted and configured to deactivate the first wireless communication channel from an activated state to an off state upon receipt of a deactivation signal from the second wireless device.
However, Uh teaches wherein the first wireless device is further adapted and configured to deactivate the first wireless communication channel from an activated (Uh, [0021] and [0046]; if a service release request is input by a user while receiving WiBro service, the WCM generates a Deregistration Request (Dreg-Req) message that will cause the mobile terminal to enter the standby mode, and the standby includes turning off the terminal’s power for the channel).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Chen in view of Fitzek in view of Doi further in view of Du to include the above recited limitations as taught by Uh in order to further save power in standby mode (Uh, [0018]).

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Fitzek further in view of Doi as applied to claims 1 and 15 above, and further in view of Whatcott et al. (US 2009/0055760 A1), hereafter referred Whatcott.

Regarding claim 20, Chen in view of Fitzek in view of Doi further in view of Du teaches the system of claim 1 above.  Chen in view of Fitzek in view of Doi further in view of Du does not expressly teach wherein the first wireless device is disposed in a housing comprising a self-affixing releasable attachment for releasably affixing the housing to an existing support.
However, Whatcott teaches wherein the first wireless device is disposed in a housing comprising a self-affixing releasable attachment for releasably affixing the housing to an existing support (Whatcott, Fig. 2, [0069]; the processing devices may have features shown in Fig. 2 as individual circumstances require, such as a wall mount.  The examiner notes that it is well known in the art that a wall mount comprises a self-affixing releasable attachment for affixing the outer shell of the device (housing) to the wall of a home (existing support)).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Chen in view of Fitzek in view of Doi further in view of Du to include the above recited limitations as taught by Whatcott in order to customize the devices according to what individual circumstances require (Whatcott, [0069]).

Regarding claim 21, Chen in view of Fitzek further in view of Doi teaches the wireless device of claim 15 above.  Chen in view of Fitzek further in view of Doi does not expressly teach wherein the wireless device is disposed in a housing comprising a self-affixing releasable attachment for releasably affixing the housing to an existing support.
However, Whatcott teaches wherein the wireless device is disposed in a housing comprising a self-affixing releasable attachment for releasably affixing the housing to an existing support (Whatcott, Fig. 2, [0069]; the processing devices may have features shown in Fig. 2 as individual circumstances require, such as a wall mount.  The examiner notes that it is well known in the art that a wall mount comprises a self-affixing releasable attachment for affixing the outer shell of the device (housing) to the wall of a home (existing support)).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Chen in view of Fitzek (Whatcott, [0069]).

Claims 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Fitzek in view of Doi further in view of Du as applied to claim 1 above, and in view of Uh further in view of Belov.

Regarding claim 11, Chen in view of Fitzek in view of Doi further in view of Du teaches the system of claim 1 above.  Chen in view of Fitzek in view of Doi further in view of Du does not expressly teach wherein the first wireless device is powered by one or more batteries.
However, Uh teaches wherein the first wireless device is powered by one or more batteries (Uh, [0017]; most WiBro terminals are battery-powered mobile terminals).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Chen in view of Fitzek in view of Doi further in view of Du to include the above recited limitations as taught by Uh in order to further save power in standby mode (Uh, [0018]).
Chen in view of Fitzek in view of Doi in view of Du further in view of Uh does not expressly teach wherein a battery life of the first wireless device during normal operation is at least two times a best battery life obtainable during operation wherein the first wireless communication channel is continuously activated.
(Belov, [0012]; the best batteries can power a constantly operating sensor node for only a few days but through using sleep mode, battery life can be extended to upwards of five year battery life).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Chen in view of Fitzek in view of Doi in view of Du further in view of Uh to include the above recited limitations as taught by Belov in order to keep power consumption under control (Belov, [0030]).

Regarding claim 12, Chen in view of Fitzek in view of Doi further in view of Du teaches the system of claim 1 above.  Chen in view of Fitzek in view of Doi further in view of Du does not expressly teach wherein the first wireless device is powered by one or more batteries.
However, Uh teaches wherein the first wireless device is powered by one or more batteries (Uh, [0017]; most WiBro terminals are battery-powered mobile terminals).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Chen in view of Fitzek in view of Doi further in view of Du to include the above recited limitations as taught by Uh in order to further save power in standby mode (Uh, [0018]).

However, Belov teaches wherein a battery life of the first wireless device during normal operation is at least one year (Belov, [0076]; the battery used in the ASM has 25+ years of service life).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Chen in view of Fitzek in view of Doi in view of Du further in view of Uh to include the above recited limitations as taught by Belov in order to keep power consumption under control (Belov, [0030]).

Regarding claim 14, Chen in view of Fitzek in view of Doi further in view of Du teaches the system of claim 1 above.  Chen in view of Fitzek in view of Doi further in view of Du does not expressly teach wherein the first wireless communication channel remains in an off state.
However, Uh teaches wherein the first wireless communication channel remains in an off state or power saving mode (Uh, [0021]; the mobile terminal is capable of entering a standby mode by turning off the terminal’s power until an event occurs).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Chen in view of Fitzek in view of Doi further in view of Du to include the above recited limitations as taught by Uh in order to further save power in standby mode (Uh, [0018]).

However, Belov teaches designing the power saving mode during normal operation of the system to be at least 90 percent (Belov, [0199]; the average daily time in sleep mode is 23.8 hours out of 24 hours of the day).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Chen in view of Fitzek in view of Doi in view of Du further in view of Uh to include the above recited limitations as taught by Belov in order to keep power consumption under control (Belov, [0030]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416                                                                                                                                                                                                        
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416